DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Group I (claims 17-20) in the reply filed on 07/26/2022 is acknowledged.
Claims 17-22 are currently pending.
Claims 21-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/26/2022.
Claims 17-20 have bee examined on their merits.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 17-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lu et al (Diabetes Research and Clinical Practice, 2011) in view of Chen et al (CN 102940631-published Feb 27, 2013, machine translation) and Schenk et al (WO 2012/062819).
Regarding claim 17, Lu teaches the treatment of disease with stem cell therapy, specifically administering mesenchymal stem cells (MSCs) for the treatment of the symptoms of diabetes (abstract, page 28). Regeneration and healing of damaged tissue is described (healing of ulcers in tissue)(page 33 section 3.5). Lu teaches wherein the disease is a result of peripheral artery disease (PAD) (page 26 Introduction). Lu teaches wherein the population of stem cells comprises multipotent cells, specifically mesenchymal stem cells (MSCs) (Title, abstract, pages 26-28).
Lu does not specifically include blebbistatin in the composition of MSCs administered.
Chen teaches methods that involve the medicinal application of blebbistatin in promoting stem cell survival (abstract, page 3, claims 1-2). The stem cells include mesenchymal stem cells (page 3 claims 1-2). Blebbistatin is also taught as an active ingredient in a pharmaceutical composition for promoting stem cell survival (page 3 claim 2).
Schenk ‘819 teach a composition that contains mesenchymal stem cells and Blebbistatin (page 19 2" paragraph) and suggest that this composition can be included as part of a pharmaceutical preparation (page 19 3'¢ paragraph). The Blebbistatin is taught to provide the benefit of greatly enhancing suspension survival of adherent cells such as MSCs (page 17, 4th paragraph).
One of ordinary skill in the art would have been motivated to include blebbistatin in the method of Lu as part of the administered composition of stem cells because Chen teaches that blebbistatin is suitable as an active ingredient in a pharmaceutical composition and can promote stem cell survival and Lu is administering a therapeutic stem cell composition that would benefit from this effect. Enhancing the survival of stem cells allows for the continuation and thus enhancement of their effects and thus enhancement of regeneration of damaged tissue (ulcers). One of ordinary skill in the art would have had a reasonable expectation of success because Schenk ‘819 indicates that a combination of mesenchymal stem cells and Blebbistatin are suitable for use in pharmaceutical preparations and Lu is administering mesenchymal stem cells as a pharmaceutical.
Regarding claim 18, Lu teaches wherein the disease is associated with an ankle brachial pressure index (ABI) of less than 0.7 (abstract, page 27 Table 1).
Regarding claim 19, Lu teaches wherein the disease has resulted in critical limb ischemia (Title, abstract, page 26 introduction).
Regarding claim 20, Lu teaches wherein the disease has resulted in skin ulceration (Title, abstract, page 26, page 27 Table 1). Gangrene may be present as well (page 26) and is not excluded from the reference study as long as it is dry and below the ankle (page 27, Table 1).
Therefore the combined teachings of Lu et al, Chen et al and Schenk ‘819 render obvious Applicant's invention as claimed.


Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347. The examiner can normally be reached 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632